DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanniel (Pub# US 2020/0385014 A1).
Consider claim 1, Hanniel clearly shows and discloses an apparatus for associating sensor data in a vehicle, the apparatus comprising: a plurality of sensors (120 and 130, Fig, 1) configured to sense an external object [0059 and 0114]; and a processor (180 and 190, Fig. 1) electrically connected to the plurality of sensors (120 and 130, Fig. 1), the processor configured to: obtain a sensor data set for a target located around the vehicle using the plurality of sensors, wherein the sensor data set comprises sensor data sensed by each sensor of the plurality of sensors [0008]; select sensor data sensed by at least part of the plurality of sensors from among 
Consider claim 2, Hanniel clearly shows and discloses the apparatus, wherein the plurality of sensors comprise a radar and a camera [0122 and 0123].
Consider claim 3, Hanniel clearly shows and discloses the apparatus, wherein the plurality of sensors comprise a front radar, a front view camera, and a side view camera [0082-0083].
Consider claim 6, Hanniel clearly shows and disclose the apparatus, wherein the target information comprises at least one of a distance between the vehicle and the target, a difference between a speed of the vehicle and a speed of the target, or a motion direction of the target  [0128].

Consider claim 11, Hanniel clearly shows and discloses the apparatus, wherein the processor is configured to: set a region for determining validity of the sensor data set based on a curvature of the road [0151].
Consider claim 12, Hanniel clearly shows and discloses the apparatus, wherein the processor is configured to: increase the region when the curvature of the road becomes greater than a predetermined range; and decrease the region when the curvature of the roadway becomes less than the predetermined range [0151-0152].
Consider claim 13, Hanniel clearly shows and discloses the apparatus wherein the processor is configured to: set the region for determining validity of the sensor data set based on a motion direction of the target [0138].
Consider claim 15, Hanniel clearly shows and discloses the apparatus, wherein the processor is configured to: set the region for determining validity of the sensor data set based on the type of the sensor [0089 and 0092].
Consider claim 17, the method steps herein have been performed or executed by the corresponding apparatuses in claim 1. Therefore, claim 17 has been analyzed and rejected with regards to claim 1 as set forth above.
Consider claim 20, the method steps herein have been performed or executed by the corresponding apparatuses in claim 6. Therefore, claim 20 has been analyzed and rejected with regards to claim 6 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanniel (Pub# US 2020/03885014 A1) as applied to claims 7 and 13 above, and further in view of Oniwa et al. (Pub# US 2020/0262349 A1) .
Consider claim 8, Hanniel teaches similar invention.
Hanniel does no teach wherein the processor is configured to: increase the region when the distance between the vehicle and the target becomes farther than a predetermined distance; and decrease the region when the distance between the vehicle and the target becomes closer than the predetermined distance.
In the same field of endeavor, Oniwa et al. teaches the processor is configured to: increase the region when the distance between the vehicle and the target becomes farther than a predetermined distance; and decrease the region when the distance between the vehicle and the target becomes closer than the predetermined distance [0085] for the benefit of reflect travel condition to increase driver awareness.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the processor is configured to: increase 
Consider claim 9, Hanniel teaches similar invention.
Hanniel does not teach wherein the processor is configured to: set a region for determining validity of the sensor data set based on a difference between the speed of the vehicle and the speed of the target.
In the same field of endeavor, Oniwa et al. teaches wherein the processor is configured to: set a region for determining validity of the sensor data set based on a difference between the speed of the vehicle and the speed of the target [0077-0079] for the benefit of reflect travel condition to increase driver awareness.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is configured to: set a region for determining validity of the sensor data set based on a difference between the speed of the vehicle and the speed of the target as shown in Oniwa et al., in Hanniel device for the benefit of reflect travel condition to increase driver awareness.
Consider claim 10, Hanniel teaches similar invention.
Hanniel does not teach wherein the processor is configured to: increase the region when the difference between the speed of the vehicle and the speed of the target becomes greater than a predetermined value; and decrease the region when the difference between the speed of the vehicle and the speed of the target becomes less than the predetermined value.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is configured to: increase the region when the difference between the speed of the vehicle and the speed of the target becomes greater than a predetermined value; and decrease the region when the difference between the speed of the vehicle and the speed of the target becomes less than the predetermined value as shown in Oniwa et al., in Hanniel device for the benefit of reflect travel condition to increase driver awareness
Consider claim 14, Hanniel teaches similar invention.
Hanniel does not teach wherein the processor is configured to: increase a length of the region in the motion direction of the target.
In the same field of endeavor, Oniwa et al. teaches wherein the processor is configured to: increase a length of the region in the motion direction of the target [0075] for the benefit of reflect travel condition to increase driver awareness.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is configured to: increase a length of the region in the motion direction of the target as shown in Oniwa et al., in Hanniel device for the benefit of reflect travel condition to increase driver awareness.
Response to Arguments
Applicant's arguments filed on 5/3/2021 have been fully considered but they are not persuasive. Regarding the claims 1 and 17, Applicant amended the newly added limitation of “wherein the target information further comprises a type of the target including the size of the target and a position of the target. In the primary reference, Hanniel clearly shows and discloses “At step 546, processing unit 110 may construct a set of measurements for the detected objects.  Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects.  In some embodiments, processing unit 110 may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types (e.g., cars, trucks, pedestrians, bicycles, road signs, etc.).  The Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object).  Thus, by performing steps 540-546, processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians.  Based on the identification and the derived information,” [0137]. Therefore, the newly added limitation has been taught by Hanniel. 
Furthermore, the newly added limitation of “wherein a size of the region and a direction of the region are set according to the first information.” Hanniel clearly shows and discloses “For example, processing unit 110 may determine the position, velocity (e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.  Processing unit 110 may also determine one or more road polynomials, a look-ahead point (associated with vehicle 200), and/or a snail trail (e.g., a set of 
Finally, the newly added limitation of “calculate track data for the target by combining the selected sensor data”. Hanniel clearly shows and discloses “At step 544, processing unit 110 may analyze multiple frames of images to determine whether objects in the set of candidate objects represent vehicles and/or pedestrians.  For example, processing unit 110 may track a detected candidate object across consecutive frames and accumulate frame-by-frame data associated with the detected object (e.g., size, position relative to vehicle 200, etc.).  Additionally, processing unit 110 may estimate parameters for the detected object and compare the object's frame-by-frame position data to a predicted position.” [0136]. Therefore, the newly added limitation has been taught by Hanniel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/            Primary Examiner, Art Unit 2687